Citation Nr: 0124659	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  90-43 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether an August 1980 RO rating decision that reduced the 
evaluation of service-connected hypertension from 10 percent 
to 0 percent was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 RO decision that determined that an 
August 1980 RO rating decision that reduced the disability 
rating for service-connected hypertension from 10 percent to 
0 percent was not clearly and unmistakably erroneous.  A 
Board hearing on this issue was scheduled for December 2000, 
rescheduled at the veteran's request for April 2001, and 
again rescheduled at the veteran's request for August 2001.  
The veteran finally canceled his hearing request and withdrew 
his appeal.


FINDING OF FACT

In August 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification that the veteran 
was withdrawing his appeal on the issue of whether an August 
1980 RO rating decision that reduced the evaluation of 
service-connected hypertension from 10 percent to 0 percent 
was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection and a 10 percent rating for hypertension 
were granted in a May 1977 RO decision.  Subsequently, in an 
August 1980 decision, the RO reduced the disability rating 
for hypertension to 0 percent, effective in July 1980.

In a May 1995 rating decision, the RO determined that there 
was no clear and unmistakable error in the August 1980 
decision that reduced the rating for service-connected 
hypertension from 10 percent to 0 percent.  The veteran filed 
a notice of disagreement with this May 1995 RO determination.  
[In the May 1995 decision, the RO also granted an increased 
10 percent rating for hypertension, effective December 1984.]

In an October 1998 remand, the Board asked the RO to issue a 
statement of the case and give the veteran an opportunity to 
perfect an appeal of the issue of whether there was clear and 
unmistakable error in the August 1980 RO decision that 
reduced the rating for service-connected hypertension from 10 
percent to 0 percent.  The RO sent the veteran a statement of 
the case on this issue in November 1998, and he submitted a 
substantive appeal in January 1999.

In August 2001, the Board received a report of contact from 
the veteran's representative, along with recent 
correspondence from the veteran, indicating that the appeal 
was being withdrawn on the issue of whether there was clear 
and unmistakable error in the August 1980 RO decision that 
reduced the rating for service-connected hypertension from 10 
percent to 0 percent.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.





ORDER

The appeal is dismissed.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

